 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 VIRGINIA PRICE,                                        Case No.: 2:18-cv-02201-APG-VCF

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation, Granting Motion to
 5 v.                                                  Remand, and Denying Motion to Affirm

 6 NANCY A. BERRYHILL,                                              [ECF Nos. 20, 21, 22]

 7          Defendant

 8         On December 31, 2019, Magistrate Judge Ferenbach recommended that I grant plaintiff

 9 Virginia Price’s motion to remand and deny defendant Andrew Saul’s1 motion to affirm. ECF

10 No. 22. No party filed an objection. Thus, I am not obligated to conduct a de novo review of the

11 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that, under Federal Rule of Civil Procedure 25(d), the clerk of

17 court is directed to substitute Andrew Saul for Nancy Berryhill as the respondent Commissioner

18 of the Social Security Administration on the docket for this case.

19         I FURTHER ORDER that the report and recommendation (ECF No. 22) is accepted.

20

21

22   1
     After the parties briefed the motion, Andrew Saul was sworn in as Commissioner of the Social
   Security Administration. As permitted under Federal Rule of Civil Procedure 25(d), I direct the
23
   clerk of court to substitute Andrew Saul for Nancy Berryhill as the respondent Commissioner of
   the Social Security Administration on the docket for this case.
 1         I FURTHER ORDER that plaintiff Virginia Price’s motion to remand (ECF No. 20) is

 2 GRANTED and defendant Andrew Saul’s motion to affirm (ECF No. 21) is DENIED. This

 3 action is REMANDED to the administrative law judge for further proceedings. The clerk of

 4 court is instructed to close this case.

 5         DATED this 16th day of January, 2020.

 6

 7
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
